        


CARMAX, INC.
SEVERANCE AGREEMENT







THIS SEVERANCE AGREEMENT (“Agreement”) is entered into as of January 3, 2017
(“Effective Date”) between CarMax, Inc., a Virginia corporation, and its
affiliated companies (collectively, the “Company”), and Edwin J. Hill (the
“Executive”).
WHEREAS, the Company recognizes the Executive’s intimate knowledge and
experience in the business of the Company, and has appointed the Executive as
Executive Vice President, Strategy and Business Transformation;
WHEREAS, the Executive will develop and come in contact with the Company’s
proprietary and confidential information that is not readily available to the
public, and that is of great importance to the Company and that is treated by
the Company as secret and confidential information;
WHEREAS, the Company and the Executive desire to agree upon the terms,
conditions, compensation and benefits of the Executive’s future employment; and
WHEREAS, upon execution of this Agreement, any prior employment or severance
agreement between the Executive and the Company, whether oral or written, will
have no force and effect with respect to the terms and conditions of Executive’s
employment and will be replaced and superseded by the terms of this Agreement.
NOW, THEREFORE, in consideration of the Executive’s appointment and continued
employment by the Company, and of the premises, mutual covenants and agreements
of the parties set forth in this Agreement, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:
Article 1.    Employment Acceptance
The Company hereby agrees to employ the Executive and the Executive hereby
accepts employment as Executive Vice President, Strategy and Business
Transformation of the Company, in accordance with the terms and conditions set
forth herein.
Article 2.    Position and Responsibilities
During the term of the Executive’s employment with the Company (“Term”), the
Executive agrees to serve as Executive Vice President, Strategy and Business
Transformation of the Company. In his capacity as Executive Vice President,
Strategy and Business Transformation, the Executive shall report directly to the
Company’s Executive Vice President and Chief Operating Officer (“COO”) and shall
have the duties and responsibilities of Executive


 

--------------------------------------------------------------------------------




Vice President, Strategy and Business Transformation and such other duties and
responsibilities not inconsistent with the performance of his duties as
Executive Vice President, Strategy and Business Transformation of the Company.
The Executive’s principal work location shall be the corporate headquarters of
the Company located in the Richmond, Virginia metropolitan area.
Article 3.    Standard of Care
3.1    General. During the Term, the Executive shall devote his full business
time, attention, knowledge and skills to the Company’s business and interests.
The Executive covenants, warrants, and represents that he shall:
(a)
Devote his best efforts and talents to the performance of his employment
obligations and duties for the Company;

(b)
Exercise the highest degree of loyalty and the highest standards of conduct in
the performance of his duties;

(c)
Observe and conform to the Company’s bylaws and other rules, regulations, and
policies established or issued by the Company; and

(d)
Refrain from taking advantage, for himself or others, of any corporate
opportunities of the Company.

3.2    Forfeiture and Return of Incentive Compensation. It is the Company’s
expectation that the Executive will discharge his duties hereunder with utmost
attention to the standards set forth in Section 3.1. In the event the CarMax,
Inc. Board of Directors (“Board”) determines that the Executive has engaged in
conduct constituting Cause (as defined in Section 7.6(a)), which conduct
directly results in the filing of a restatement of any financial statement
previously filed with the Securities and Exchange Commission (or other
governmental agency) under the Federal securities laws, the Executive shall
immediately (a) forfeit all unpaid Affected Compensation (as defined below) and
(b) upon demand by the Company repay to the Company all Affected Compensation
received or realized by the Executive together with interest at the prime rate
in effect from time to time as reported in The Wall Street Journal; provided,
however, that the forfeiture and repayment provisions of this Section 3.2 shall
not apply to conduct constituting “gross negligence” under Section 7.6(a)(ii) or
to conduct under Section 7.6(a)(iii), Section 7.6(a)(vii) or Section
7.6(a)(viii). “Affected Compensation” means any payment to the Executive, any
award or vesting of any equity or other short-term or long-term incentive
compensation to the Executive, or any before-tax proceeds of a sale of
previously awarded equity compensation realized by the Executive, in any
instance in which (i) the payment, award or vesting of the foregoing was
expressly conditioned upon the achievement of certain financial results that
were subsequently the subject of such restatement, and (ii) a lesser amount of
payment, award or vesting or before-tax proceeds of a sale of any of the
foregoing would have been made to, vested in or otherwise earned or realized by,
the Executive based upon such restated financial results.


 
2
 




--------------------------------------------------------------------------------




Article 4.    Other Activities
During the Term, the Executive shall comply with the provisions of Article 8
herein. Furthermore, during his employment, the Executive agrees to obtain the
written consent of the Company’s President and Chief Executive Officer (the
“CEO”) before entering into any other occupation, even if dissimilar to that of
the Company, including, without limitation, service as a member of a board of
directors of one or more other companies. Such consent may be granted or
withheld, in the CEO’s sole discretion. The Executive may participate on
charitable and civic boards, and in educational, professional, community and
industry affairs, without CEO consent, provided that such participation does not
interfere with the performance of his duties.
Article 5.    Compensation and Benefits
As remuneration for all services to be rendered by the Executive during the
Term, and as consideration for complying with the covenants herein during and
after the termination or expiration of the Term, the Company shall pay and
provide to the Executive the following compensation and benefits:
5.1    Base Salary. During the Term, the Company shall pay the Executive a base
salary (“Base Salary”) in an amount established and approved by the Compensation
and Personnel Committee of the Board (“Compensation Committee”); provided,
however, that such Base Salary shall be established at a rate of not less than
$600,000.00 per year, except as otherwise provided in this Section 5.1 below.
This Base Salary shall be subject to all appropriate federal and state
withholding taxes and payable in accordance with the normal payroll practices of
the Company. The Compensation Committee shall review and adjust the Base Salary
as it deems appropriate at least annually during the Term; provided, however,
that the Executive’s Base Salary shall not be decreased without the Executive’s
written consent, other than across-the-board reductions applicable to all senior
officers of the Company. If adjusted, the Base Salary shall be so adjusted for
all purposes of this Agreement.
5.2    Annual Bonus. In addition to his Base Salary, the Executive shall be
entitled to participate in the Company’s Annual Performance-Based Bonus Plan
(“Annual Bonus Plan”), as such Annual Bonus Plan may exist from time to time
during the Term. Under the Company’s Annual Bonus Plan, the Executive has the
opportunity to earn an annual bonus with respect to any fiscal year of the
Company (“Annual Bonus”). The Annual Bonus will be determined by a formula
approved each fiscal year by the Compensation Committee (the “Annual Bonus
Formula”) in its sole discretion. At the beginning of each fiscal year, the
Compensation Committee will authorize, in accordance with the Annual Bonus Plan,
the Executive’s Annual Bonus for that fiscal year, which shall be targeted at
seventy-five percent (75%) of the Executive’s Base Salary for that fiscal year
(“Target Bonus Rate”). The specified Target Bonus Rate may be increased from
time to time by the Compensation Committee but shall not be decreased without
the Executive’s written consent. Depending upon the actual financial performance
recorded by the Company for any given fiscal year, the Executive’s Annual Bonus
may be increased or decreased solely in accordance with the Annual Bonus Formula
and otherwise in accordance with the Annual Bonus Plan.


 
3
 




--------------------------------------------------------------------------------




5.3    Long-Term Incentives. During the Term, the Executive shall be eligible to
participate in the Company’s 2002 Stock Incentive Plan, as amended and restated
(or any successor incentive plan thereto), to the extent that the Compensation
Committee, in its sole discretion, determines is appropriate. The Compensation
Committee will make its determination consistent with the methodology used by
the Company for compensating the Executive’s peer executives. Additionally, the
Executive shall be entitled to participate in all other incentive plans, whether
equity-based or cash-based, applicable generally to his peer executives within
the Company.
5.4    Retirement and Deferred Compensation Plans. During the Term, the
Executive shall be entitled to participate in all tax-qualified and nonqualified
retirement and deferred compensation plans, policies and programs applicable
generally to his peer executives within the Company, subject to the eligibility
and participation requirements of such plans, policies and programs.
5.5    Welfare Benefit Plans. During the Term, the Executive and the Executive’s
family will be entitled to participate in all welfare benefit plans, policies
and programs, including those defined under Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended, provided by the Company to
his peer executives within the Company, subject to the eligibility requirements
and other provisions of such plans, policies and programs.
5.6    Fringe Benefits. During the Term, the Executive will be entitled to
fringe benefits in accordance with the plans, policies and programs of the
Company in effect for his peer executives within the Company.
5.7    Vacation. During the Term, the Executive will be entitled to participate
in the Company’s Time Away paid time off program for salaried employees (or
successor paid time off program) as that program is administered by the Company
and as it may be amended or modified from time to time; provided, in all events,
the Executive will be entitled to not less than 30 days of paid vacation each
fiscal year.
5.8    Right to Change Plans. By reason of Sections 5.4, 5.5, 5.6 and 5.7
herein, the Company shall not be obligated to institute, maintain, or refrain
from changing, amending, or discontinuing any benefit plan, policy or program,
so long as such changes are similarly applicable to the Executive’s peer
executives.
Article 6.    Expenses
During the Term, the Company shall pay or reimburse the Executive for all
ordinary and necessary expenses, in a reasonable amount, that the Executive
incurs in performing his duties under this Agreement including, but not limited
to, travel, entertainment, professional dues and subscriptions, and all dues,
fees, and expenses associated with membership in various professional, business,
and civic associations and societies in which the Company finds that the
Executive’s participation is in the best interests of the Company. The payment
or reimbursement of expenses shall be subject to such rules concerning
documentation of expenses and the type or


 
4
 




--------------------------------------------------------------------------------




magnitude of such expenses as the Compensation Committee or the Company, as
applicable, may establish from time to time.
Article 7.    Employment Termination
7.1    Date of Termination. The Company or the Executive may terminate the
Executive’s employment in accordance with the provisions of this Article 7. The
“Date of Termination” of the Executive’s employment shall be as determined in
Sections 7.2, 7.3, 7.4, 7.5, 7.6, and 7.7 below.
7.2    Termination Due to Retirement or Death.
(a)    In the event the Executive’s employment ends by reason of Retirement (as
defined below), the Date of Termination shall be the date set forth in a notice
by the Executive, which notice shall be given to the Company at least ninety
(90) days prior to such date. In the event of the Executive’s death, the Date of
Termination shall be the date of death. In either case, the Executive’s benefits
shall be determined in accordance with the Company’s retirement, survivor’s
benefits, insurance and other applicable plans and programs of the Company then
in effect. For the purposes of this Agreement, “Retirement” shall mean the
Executive’s voluntary termination of employment at a time during which he is
eligible for “Normal Retirement” or “Early Retirement” as such terms are defined
in the CarMax, Inc. Pension Plan as of the Effective Date.
(b)    Upon the Date of Termination due to the Executive’s Retirement or death,
the Company shall be obligated to pay the Executive or, if applicable, the
Executive’s beneficiary or estate, the following “Accrued Obligations”: (i) any
Base Salary that was accrued but not yet paid as of the Date of Termination;
(ii) the unpaid Annual Bonus, if any, earned with respect to the fiscal year
preceding the Date of Termination; (iii) any compensation previously deferred by
the Executive by his own election; and (iv) all other employee welfare and
retirement benefits to which the Executive is entitled on the Date of
Termination in accordance with the terms of the applicable plan or plans. The
Accrued Obligations payable under the above clauses (i) and (ii) shall be paid
to the Executive in a lump sum cash payment within ten (10) days after the Date
of Termination or as soon thereafter as may be practicable. The Accrued
Obligations payable under clauses (iii) and (iv) shall be paid in accordance
with the terms of the plan under which they are due.
(c)    Upon the Date of Termination due to the Executive’s Retirement, the
Executive shall be entitled to a pro rata share of the Annual Bonus based on
actual performance for the fiscal year in which the Date of Termination occurs
(such proration to be based on the fraction, the numerator of which is the
number of full completed days of employment during the fiscal year through the
Date of Termination, and the denominator of which is 365) (“Pro Rata Actual
Bonus”). The Pro Rata Actual Bonus, if any, shall be paid to the Executive when
annual bonuses are paid to other senior officers of the Company for such fiscal
year.


 
5
 




--------------------------------------------------------------------------------




(d)    Upon the Date of Termination due to the Executive’s death, the
Executive’s beneficiary or estate shall be entitled to a pro rata share of the
Annual Bonus at the Target Bonus Rate for the fiscal year in which the Date of
Termination occurs (such proration to be based on the fraction, the numerator of
which is the number of full completed days of employment during the fiscal year
through the Date of Termination, and the denominator of which is 365) (“Pro Rata
Target Bonus”). The Pro Rata Target Bonus shall be paid to the Executive’s
beneficiary or estate in a lump sum cash payment within ten (10) days after the
date of the Executive’s death or as soon as practicable thereafter.
(e)    Upon the termination of the Executive’s employment due to his Retirement
or death, the terms and conditions of the awards and agreements applicable to
the Executive’s outstanding stock options, stock grants, stock appreciation
rights, performance-based grants, and all other forms of long-term incentive
compensation, regardless of whether such compensation is equity or cash based,
will govern the consequences of the termination of the Executive’s employment
under this Section 7.2.


7.3    Termination Due to Disability.


(a)    The Company shall have the right to terminate the Executive’s employment
for his Disability (as defined below). The Date of Termination due to Disability
shall be the date set forth in a notice to the Executive, which notice shall be
given by the Company at least thirty (30) days prior to such date. For the
purposes of this Agreement, “Disability” or “Disabled” shall mean any physical
or mental illness or injury that causes the Executive (i) to be considered
“disabled” for the purpose of eligibility to receive income-replacement benefits
in accordance with the Company’s long-term disability plan in which the
Executive is a participant, or (ii) if the Executive does not participate in any
such plan, to be unable to substantially perform the duties of his position for
180 days in the aggregate during any period of twelve (12) consecutive months
and a physician selected by the Company (and reasonably acceptable to the
Executive) shall have furnished to the Company certification that the return of
the Executive to his normal duties is impossible or improbable. The Board shall
review the foregoing information and shall determine in good faith if the
Executive is Disabled. The Board’s decision shall be binding on the Executive.
Notwithstanding the foregoing, if the Executive incurs a physical or mental
illness or injury that does not constitute a Disability, such physical or mental
illness or injury shall not constitute a failure by the Executive to perform his
duties hereunder and shall not be deemed a breach or default of this Agreement
by the Executive.


(b)    Upon the Date of Termination due to the Executive’s Disability, the
Executive shall be entitled to his Accrued Obligations and a Pro Rata Target
Bonus. The Accrued Obligations provided under Section 7.2(b)(i) and (ii) and the
Pro Rata Target Bonus shall be paid to the Executive in a lump sum cash payment
within ten (10) days after the Date of Termination or as soon as practicable
thereafter. The Accrued Obligations provided under Section 7.2(b)(iii) and (iv)
shall be paid in accordance with the terms of the plan under which they are due.


 
6
 




--------------------------------------------------------------------------------




(c)    Upon the termination of the Executive’s employment due to his Disability,
the terms and conditions of the awards and agreements applicable to the
Executive’s outstanding stock options, stock grants, stock appreciation rights,
performance-based grants, and all other forms of long-term incentive
compensation, regardless of whether such compensation is equity or cash based,
will govern the consequences of the termination of the Executive’s employment
under this Section 7.3.
7.4    Voluntary Termination by the Executive Without Good Reason. The Executive
may terminate his employment at any time without Good Reason (as defined in
Section 7.7) by giving the Company at least forty five (45) days notice, which
notice shall state the Date of Termination. The Company reserves the right to
require the Executive not to work during the notice period but shall pay the
Executive his accrued and unpaid Base Salary, at the rate then in effect
provided in Section 5.1 herein, through the Date of Termination (but not to
exceed forty-five (45) days), and such payment shall be made to the Executive
within ten (10) days after the Date of Termination or as soon thereafter as may
be practicable. The Company shall also pay the Executive any compensation
previously deferred by the Executive by his own election and all other employee
welfare and retirement benefits to which the Executive is entitled on the Date
of Termination, all in accordance with the terms of the applicable plan or plans
under which they are due. In the event of the Executive’s voluntary termination
of employment without Good Reason, the terms and conditions of the awards and
agreements applicable to the Executive’s outstanding stock options, stock
grants, stock appreciation rights, performance-based grants, and all other forms
of long-term incentive compensation, regardless of whether such compensation is
equity or cash based, will govern the consequences of the termination of the
Executive’s employment under this Section 7.4.
7.5    Involuntary Termination by the Company Without Cause. Upon notice to the
Executive, the Company may terminate the Executive’s employment at any time for
any reason other than for Cause and other than due to Disability (“Involuntary
Termination Without Cause”). The Date of Termination shall be the date stated in
such notice.
(a)    In the event of the Executive’s Involuntary Termination Without Cause,
which occurs prior to the occurrence of, or after the conclusion of, a Change in
Control Employment Period (defined at Section 11.4) that relates to a “Change in
Control Event” (as defined in Section 11.5(b)), the Executive shall receive the
following payments and benefits:
(i)    The Company shall pay to the Executive, in equal monthly installments
over the twenty-four (24) month period beginning on the 60th day following the
Executive’s “Separation from Service” (as such term is defined in the Internal
Revenue Code of 1986, as amended (“Code”) Section 409A), an amount equal to the
product of two (2) times the sum of (x) the Executive’s Base Salary and (y) the
amount of the last Annual Bonus for the Executive as determined by the
Compensation Committee in accordance with the Annual Bonus Plan, regardless of
the Date of Termination.
(ii)    The Executive’s participation in the Company’s health, dental, and
vision plans will end on the last day of the month in which the Date of
Termination


 
7
 




--------------------------------------------------------------------------------




occurs. The Executive may elect to continue coverage under the health, dental
and/or vision plans for himself and his eligible dependents in accordance with
the terms and procedures of the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”). If the Executive elects COBRA coverage, the
Executive shall be responsible for remitting the COBRA premium to the Company
(or to a COBRA administrator designated by the Company) in accordance with the
terms of the Company’s health, dental and vision plans and applicable COBRA
requirements. If the Executive elects COBRA coverage, the Company shall
reimburse the Executive for a portion of the cost of such coverage until the end
of the COBRA coverage period, up to a maximum period of eighteen (18) months.
The amount of the Company’s reimbursement shall be equal to the sum of (1) the
amount the Company would have otherwise paid for such coverage if the Executive
had remained an active employee of the Company, and (2) the COBRA administration
fee. If the Executive does not elect COBRA coverage, the Company shall have no
obligation to the Executive with respect to health, dental and vision benefits
following the Date of Termination.
(iii)    The Company shall provide the Executive with reasonable outplacement
services not to exceed a cost of $25,000. Such services shall be provided no
later than the expiration of the two-year period following the Executive’s
Separation from Service.
(iv)    The Executive shall be entitled to his Accrued Obligations and a Pro
Rata Actual Bonus. The Accrued Obligations provided under Section 7.2(b)(i)
and (ii) shall be paid to the Executive in a lump sum cash payment within ten
(10) days after the Date of Termination or as soon thereafter as may be
practicable. The Accrued Obligations provided under Section 7.2(b)(iii) and (iv)
shall be paid in accordance with the terms of the plan under which they are due.
The Pro Rata Actual Bonus, if any, shall be paid to the Executive when annual
bonuses are paid to other senior officers of the Company for such fiscal year.
(v)    The terms and conditions of the awards and agreements applicable to the
Executive’s outstanding stock options, stock grants, stock appreciation rights,
performance-based grants, and all other forms of long-term incentive
compensation, regardless of whether such compensation is equity or cash based,
will govern the consequences of the termination of the Executive’s employment
under this Section 7.5.
(b)    Amounts payable under this Section 7.5 shall be in lieu of any amounts
otherwise payable under any severance plan or agreement covering senior officers
of the Company.
(c)    In the event that the Company terminates the Executive’s employment at
any time for any reason (i) other than for Cause and other than due to
Disability and (ii) after the Executive has attained age 65 or higher, such
termination shall not be deemed an Involuntary Termination Without Cause.


 
8
 




--------------------------------------------------------------------------------




7.6    Termination For Cause. The Company may terminate the Executive’s
employment at any time for Cause, without notice or liability for doing so. The
Date of Termination shall be the date that Cause is determined as provided
below.
(a)    For purposes of this Agreement, “Cause” means a good faith determination
by the Board that one (1) or more of the following has occurred:
(i)    The Executive has committed a material breach of this Agreement, which
breach was not cured or waived by the Company, within ten (10) days of receipt
by the Executive of notice from the Company specifying the breach;
(ii)    The Executive has committed gross negligence in the performance of his
duties hereunder, intentionally fails to perform his duties, engages in
intentional misconduct or intentionally refuses to abide by or comply with the
directives of the Board, the CEO, the COO or the Company’s policies and
procedures, as applicable, which actions continued for a period of ten (10) days
after receipt by the Executive of notice of the need to cure or cease;
(iii)    The Executive has willfully and continuously failed to perform
substantially his duties (other than any such failure resulting from the
Executive’s Disability or incapacity due to bodily injury or physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board, the CEO or the COO that specifically identifies the
manner in which the Board, the CEO or the COO believes that the Executive has
not substantially performed his duties;
(iv)    The Executive has willfully violated a material requirement of the
Company’s code of conduct or breached his fiduciary duty to the Company;
(v)    The Executive’s conviction of (or a plea of guilty or nolo contendere to)
a felony or any crime involving moral turpitude, dishonesty, fraud, theft or
financial impropriety;
(vi)    The Executive has engaged in illegal conduct, embezzlement or fraud with
respect to the business or affairs of the Company;
(vii)    The Executive has failed to disclose to the Board a conflict of
interest of which the Executive knew or with reasonable diligence should have
known in connection with any transaction entered into on behalf of the Company;
or
(viii)    The Executive has failed to agree to a modification of the Agreement
pursuant to Section 17.3 hereof when the purpose of the modification is to
comply with applicable federal, state or local laws or regulations, or when such
modification is designed to further define the restrictions of Article 8 or
otherwise enhance the enforcement of Article 8 without increasing the duration
or scope of the Article 8 restrictions.


 
9
 




--------------------------------------------------------------------------------




No act or failure to act on the Executive’s part will be considered “willful” if
conducted by the Executive in good faith and with a reasonable belief that the
Executive’s act or omission was in, and not opposed to, the best interests of
the Company.
(b)    If the Executive’s employment is terminated for Cause during the Term,
this Agreement will terminate without further obligation of the Company to the
Executive other than (i) the payment to the Executive of his accrued and unpaid
Base Salary through the Date of Termination, and (ii) the payment of any
compensation previously deferred by the Executive by his own election and all
other employee welfare and retirement benefits to which the Executive is
entitled on the Date of Termination, all in accordance with the terms of the
applicable plan or plans under which they are due. In the event of the
Executive’s termination of employment for Cause, the terms and conditions of the
awards and agreements applicable to the Executive’s outstanding stock options,
stock grants, stock appreciation rights, performance-based grants, and all other
forms of long-term incentive compensation, regardless of whether such
compensation is equity or cash based, will govern the consequences of the
termination of the Executive’s employment under this Section 7.6.
7.7    Termination for Good Reason. At any time during the Term, the Executive
may terminate his employment for Good Reason (as defined below) upon notice to
the Company. Such notice shall state the intended Date of Termination and shall
be given to the Company at least forty-five (45) days prior to such date and
shall set forth in detail the facts and circumstances claimed to provide grounds
for such termination. The Company shall have the right to cure the facts and
circumstances giving rise to such grounds for termination for Good Reason. If
the Company does not so cure within such forty-five (45) day notice period, then
the Executive’s employment shall terminate on the Date of Termination stated in
the notice.
(a)    For purposes of this Agreement, “Good Reason” shall mean, without the
Executive’s express written consent, the occurrence of any one (1) or more of
the following:
(i)    A reduction in the Executive’s Base Salary (other than, prior to the
occurrence of a Change in Control or Asset Sale, a reduction across-the-board
affecting all senior officers in substantially like percentages of their base
salaries) or Target Bonus Rate;
(ii)    A material reduction in the Executive’s duties or authority as Executive
Vice President, Strategy and Business Transformation of the Company, or any
removal of the Executive from or any failure to reappoint or reelect the
Executive to such positions (except in connection with the termination of the
Executive’s employment for Cause or Disability, as a result of the Executive’s
death or Retirement or by the Executive other than for Good Reason);
(iii)    The Executive being required to relocate to a principal place of
employment more than thirty-five (35) miles from the Company’s headquarters
except, prior to the occurrence of a Change in Control or Asset Sale, in
connection with the


 
10
 




--------------------------------------------------------------------------------




relocation of substantially all senior Company executives pursuant to the
relocation of the Company’s headquarters; or
(iv)    The failure of the Company to obtain an agreement from any successor to
all or substantially all of the assets or business of the Company to assume and
agree to perform this Agreement within fifteen (15) days after a merger,
consolidation, sale or similar transaction.
(b)    In the event of the Executive’s voluntary termination of employment for
Good Reason, which occurs prior to the occurrence of, or after the conclusion
of, a Change in Control Employment Period that relates to a Change in Control
Event, the Executive shall receive the following payments and benefits:
(i)    The Company shall pay to the Executive, in equal monthly installments
over the twenty-four (24) month period beginning on the 60th day following the
Executive’s Separation from Service, an amount equal to the product of two (2)
times the sum of (x) the Executive’s Base Salary and (y) the amount of the last
Annual Bonus for the Executive as determined by the Compensation Committee in
accordance with the Annual Bonus Plan, regardless of the Date of Termination.
(ii)    The Executive’s participation in the Company’s health, dental, and
vision plans will end on the last day of the month in which the Date of
Termination occurs. The Executive may elect to continue coverage under the
health, dental and/or vision plans for himself and his eligible dependents in
accordance with the terms and procedures of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”). If the Executive elects COBRA
coverage, the Executive shall be responsible for remitting the COBRA premium to
the Company (or to a COBRA administrator designated by the Company) in
accordance with the terms of the Company’s health, dental and vision plans and
applicable COBRA requirements. If the Executive elects COBRA coverage, the
Company shall reimburse the Executive for a portion of the cost of such coverage
until the end of the COBRA coverage period, up to a maximum period of eighteen
(18) months. The amount of the Company’s reimbursement shall be equal to the sum
of (1) the amount the Company would have otherwise paid for such coverage if the
Executive had remained an active employee of the Company, and (2) the COBRA
administration fee. If the Executive does not elect COBRA coverage, the Company
shall have no obligation to the Executive with respect to health, dental and
vision benefits following the Date of Termination.
(iii)    The Company shall provide the Executive with reasonable outplacement
services not to exceed a cost of $25,000. Such services shall be provided no
later than the expiration of the two-year period following the Executive’s
Separation from Service.
(iv)    The Executive shall be entitled to his Accrued Obligations. The Accrued
Obligations provided under Section 7.2(b)(i) and (ii) shall be paid to the


 
11
 




--------------------------------------------------------------------------------




Executive in a lump sum cash payment on the tenth day after the Date of
Termination or as soon thereafter as may be practicable. The Accrued Obligations
provided under Section 7.2(b)(iii) and (iv) shall be paid in accordance with the
terms of the plan under which they are due.
(v)    The terms and conditions of the awards and agreements applicable to the
Executive’s outstanding stock options, stock grants, stock appreciation rights,
performance-based grants, and all other forms of long-term incentive
compensation, regardless of whether such compensation is equity or cash based,
will govern the consequences of the termination of the Executive’s employment
under this Section 7.7.
(vi)    The Executive shall be entitled to a one-time payment in an amount equal
to the Executive’s Base Salary on the Date of Termination multiplied by
seventy-five percent (75%). This one-time payment shall be paid to the Executive
in a lump sum cash payment on the tenth day after the Date of Termination or as
soon thereafter as may be practicable.
(c)    The Executive’s right to terminate his employment for Good Reason shall
not be affected by the Executive’s incapacity due to physical or mental illness
not constituting a Disability. Amounts payable under this Section 7.7 shall be
in lieu of any amounts otherwise payable under any severance plan or agreement
covering senior officers of the Company.
7.8    Conditions on Company Obligations. All payments and benefits made or
provided pursuant to Article 7 are subject to the Executive’s:
(a)    Compliance with the provisions of Article 8, Article 9, Article 10 and
Section 17.2 hereof;
(b)    Except with respect to payment of the Executive’s Accrued Obligations,
delivery to the Company of an executed Agreement and General Release without the
Executive having revoked such agreement, which shall be substantially in the
form attached hereto as Exhibit A (with such changes or additions as needed
under then applicable law to give effect to its intent and purpose) (“Agreement
and General Release”), satisfactory to the Company by the appropriate deadlines
specified by the Company, provided that all such steps must be completed prior
to the 60th day (or for purposes of Section 11.5(b), the 45th day) following the
Executive’s Separation from Service; and
(c)    Compliance with Code Section 409A. Notwithstanding anything herein to the
contrary, distributions under Section 7.5(a)(i), 7.7(b)(i), 7.7(b)(vi), or
11.5(b) may not be made to a Key Employee (as defined below) upon his or her
Separation from Service before the date which is six months after the date of
the Key Employee’s Separation from Service (or, if earlier, the date of death of
the Key Employee) (the “Key Employee Delay”). Any payments that would otherwise
be made during this period of delay shall be accumulated and paid on the first
day of the seventh month following the Executive’s Separation from Service (or,
if earlier, the first day of the month after the Executive’s death). For
purposes of this Section 7.8(c), “Key


 
12
 




--------------------------------------------------------------------------------




Employee” means an executive who, as of December 31st of a calendar year, meets
the requirements of Code Section 409A(a)(2)(B)(i) to be treated as a “specified
employee” of the Company; i.e., a key employee (as defined in Code Section
416(i)(1)(A)(i), (ii) or (iii) applied in accordance with the regulations
thereunder and disregarding Code Section 416(i)(5)). An executive who meets the
criteria in the preceding sentence will be considered a Key Employee for
purposes of this Agreement for the 12-month period commencing on the next
following April 1.
After payment of all amounts and benefits under this Article 7, the Company
thereafter shall have no further obligation under this Agreement.
Article 8.    Covenant Not to Compete
The terms and provisions contained in this Article 8 comprise a covenant not to
compete (the “Covenant Not to Compete”). The Executive acknowledges and agrees
as follows:
8.1    CarMax operates a unique business concept regarding the sale and
servicing of new and used vehicles in a highly competitive industry.


8.2    CarMax’s competitors have attempted to duplicate CarMax’s business
concept in various markets throughout the United States, including markets where
CarMax does not currently have a business location, and may continue to do so.


8.3    In connection with the Executive’s employment with CarMax, he will
receive access to, and training regarding, CarMax’s business concept and will,
accordingly, acquire commercially valuable knowledge of and insight into
CarMax’s operations and CarMax’s proprietary and confidential information, any
of which if made available to any Competitor (as defined below) could place
CarMax at a competitive disadvantage.


8.4    In order to protect CarMax’s legitimate business interests from
Competitors (as defined below) and to protect CarMax’s critical interest in its
proprietary and confidential information, the Executive covenants and agrees as
follows:


During the Executive’s employment with CarMax and for a period of twenty-four
(24) months following the last day of the Executive’s employment (the
“Restricted Period”), the Executive will not, directly or indirectly, compete
with CarMax by acting “in a competitive capacity” (as defined below), for, or on
behalf of, any person or entity operating or developing, during the Restricted
Period, a business that provides or intends to provide activities, products or
services that are the same or substantially similar to, and competitive with,
the business of CarMax as of Executive’s last day of employment with CarMax
(each, a “Competitor”) within any Metropolitan Statistical Area (as defined by
the United States Office of Management and Budget) in which CarMax has a retail
store site as of Executive’s last day of employment. Such Competitors include,
but are not limited to: Sonic Automotive, Inc.; Lithia Motors, Inc.; Group 1
Automotive, Inc.; AutoNation, Inc.; Penske Automotive Group, Inc.; Asbury
Automotive Group, Inc.;


 
13
 




--------------------------------------------------------------------------------




Hendrick Automotive Group; Auction Direct USA, L.P.; Car Sense Inc.;
AutoAmerica, Inc.; Left Gate Property Holding, Inc. d/b/a Texas Direct Auto; Off
Lease Only, Inc.; Carvana, LLC; Carvana Group, LLC; AutoMatch USA, LLC;
DriveTime Car Sales Company, LLC; DriveTime Automotive Group, Inc.; CarLotz,
Inc.; Hertz Global Holdings, Inc.; Enterprise Holdings, Inc.; Avis Budget Group,
Inc.; Cox Automotive, Inc.; Classified Ventures, LLC; TrueCar, Inc.;
Edmunds.com, Inc.; Dealertrack Technologies, Inc.; Dealer Dot Com, Inc.;
CarGurus, LLC; Blinker, Inc.; and Beepi, Inc., and any automotive retail
operation affiliated with, owned, operated, or controlled by Berkshire Hathaway
Inc.; Home Depot, Inc.; Lowe’s Companies, Inc.; Target Corporation; Wal-Mart
Stores, Inc.; Sears Holdings Corporation; Carrefour S.A.; Costco Wholesale
Corporation; Royal Dutch Shell plc; Exxon Mobil Corporation; Chevron
Corporation; and/or Gulliver International Co., Ltd.


8.5    A business, including any Competitor, or any of its respective
subsidiaries or affiliates, will not be considered to be in competition with
CarMax for purposes of Article 8 if the business, or operating unit of the
business, or its respective subsidiaries or affiliates, by which the Executive
will be or is employed (i) does not have within the twenty-four (24) months
preceding the Executive’s termination of employment with CarMax, annual gross
revenues (calculated on a rolling 12-month basis) of at least $5,000,000 derived
from the sale and servicing of new or used vehicles; or (ii) is not projected
(by the business or operating unit of the business) to have within the
twenty-four (24) months following the Executive’s termination of employment with
CarMax, annual gross revenues (regardless of how calculated) of at least
$5,000,000 derived from the sale and servicing of new or used vehicles.
8.6    Acting “in a competitive capacity” shall mean providing to a Competitor,
directly or indirectly, the same or substantially similar services that the
Executive provided to CarMax at any time during Executive’s last twenty-four
(24) months of employment.
8.7    Nothing herein shall prevent or restrict the Executive from working for
any person in any role or in any capacity that is not in competition with
CarMax.
8.8    Notwithstanding the foregoing, nothing herein shall be deemed to prevent
or limit the right of the Executive to invest in the capital stock or other
securities of any corporation whose stock or securities are regularly traded on
any public exchange.
8.9    Intellectual Property. The Executive understands and acknowledges that
any writing, invention, design, system, process, development or discovery
(collectively, “Intellectual Property”) conceived, developed, created or made by
the Executive, alone or with others, both during the Term of this Agreement and
in the course of the Executive’s employment prior to the Term, is the sole and
exclusive property of the Company to the extent such Intellectual Property is
related to the Executive’s duties or is within the scope of the Company’s actual
or anticipated business. The Executive agrees to assign to the Company any and
all of his right, title, and interest in and to such Intellectual Property,
including, but not limited to, patent, trademark and other rights. The Executive
further agrees to cooperate fully with the Company to secure, maintain, enforce,
or defend the Company’s ownership of and rights in such Intellectual


 
14
 




--------------------------------------------------------------------------------




Property. The rights and remedies of this Section 8.9 are in addition to any
rights and remedies available under applicable law.
8.10    The Executive and CarMax have examined in detail the Covenant Not to
Compete contained in this Article 8 and each agrees that the restraint imposed
upon the Executive is reasonable in light of the legitimate business interests
of CarMax and is not unduly harsh or burdensome with respect to the Executive’s
ability to earn a livelihood. If any provision of the Covenant Not to Compete
relating to the time period, geographic area or scope of restricted activities
shall be declared by a court of competent jurisdiction to exceed the maximum
time period, geographic area or scope of activities, as applicable, that such
court deems reasonable and enforceable, then such time period, geographic area
or scope of activities shall be deemed to be, and thereafter shall become, the
maximum time period, scope of activities or largest geographic area that such
court deems reasonable and enforceable and this Agreement shall automatically be
considered to have been amended and revised to reflect such determination.
8.11    The Executive and CarMax acknowledge that the Executive’s services are
of a special, extraordinary, and intellectual character that gives the Executive
unique value, and that CarMax’s business is highly competitive, and that
violation of the Covenant Not to Compete provided herein would cause immediate,
immeasurable, and irreparable harm, loss, and damage to CarMax not adequately
compensable by a monetary award. In the event of any breach or threatened breach
by the Executive of the Covenant Not to Compete, CarMax shall be entitled to
such equitable and injunctive relief as may be available to restrain the
Executive from violating the provisions hereof. Nothing herein shall be
construed as prohibiting CarMax from pursuing any other remedies available at
law or in equity for such breach or threatened breach, including the recovery of
damages and the immediate termination of the employment of the Executive
hereunder for Cause.
Article 9.     Non-Solicitation of Employees
The Executive agrees that during the Executive’s employment with CarMax and for
a period of twenty-four (24) months following the last day of the Executive’s
employment, the Executive shall not, directly or indirectly, solicit or induce,
or attempt to solicit or induce, any employee of CarMax with whom the Executive
had material business-related contact on behalf of CarMax, to leave employment
with CarMax for any reason whatsoever (the “Covenant Not to Solicit”). For
purposes of this Article 9, employee shall mean any individual employed by
CarMax.
Article 10.    Confidentiality
The terms and provisions contained in this Article 10 comprise a covenant of
confidentiality (the “Covenant of Confidentiality”).


The Executive understands and agrees that any and all Protected Information is
the property of CarMax and is essential to the protection of CarMax’s goodwill
and to the maintenance of CarMax’s competitive position and accordingly should
be kept secret. For purposes of this Agreement, “Protected Information” means
trade secrets, confidential and


 
15
 




--------------------------------------------------------------------------------




proprietary business information of or about CarMax, and any other information
of CarMax, including technical data, processes, know‑how, financial data,
analyses, forecasts, plans, operations information and data, customer lists
(including potential customers) and information, marketing plans, materials and
information, product and service information, accounts and billings information,
sales transaction data, sales documents and information, discoveries, ideas,
concepts, designs, drawings, specifications, techniques, models, information
systems data and materials, computer software or hardware, data analyses and
compilations, source code, object code, documentation, diagrams, flow charts,
research, procedures, methods, systems, programs, price lists, pricing policies,
supplier and distributor information, sources of supply, internal memoranda,
promotional plans, internal policies, purchasing information, operating methods
and procedures, training materials, and any products and services which may be
developed from time to time by CarMax and its agents or employees, including the
Executive; provided, however, that information that is in the public domain
(other than as a result of a breach of this Agreement), approved for release by
CarMax or lawfully obtained from third parties who are not bound by a
confidentiality agreement with CarMax, is not Protected Information.
CarMax has advised the Executive and the Executive acknowledges that it is the
policy of CarMax to maintain as secret and confidential all Protected
Information, and that Protected Information has been and will be developed at
substantial cost to and effort by CarMax. The Executive agrees to hold in strict
confidence and safeguard any and all Protected Information accessed or
accessible by the Executive during the Executive’s employment. The Executive
shall not, without the prior written consent of CarMax, at any time, directly or
indirectly, divulge, furnish, use, disclose or make accessible to any person,
firm, corporation, association, or other entity (otherwise than as may be
required in the regular course of the Executive’s employment with CarMax), any
Protected Information, or cause any such Protected Information to enter the
public domain.
Nothing contained in this Article 10 is intended to reduce in any way the
protection available to CarMax pursuant to the Uniform Trade Secrets Act as
adopted in Virginia or any other state or other applicable laws that prohibit
the misuse or disclosure of confidential or proprietary information. Unless
lengthened by the application of the Virginia Uniform Trade Secrets Act or other
applicable law, the restrictions in Article 10 shall remain in effect during
Associate’s employment and for five (5) years thereafter.
Article 11.    Change in Control; Sale of Assets
11.1    Purpose. The Company recognizes that the possibility of a Change in
Control or Asset Sale exists, and the uncertainty and questions that it may
raise among management may result in the departure or distraction of management
personnel to the detriment of the Company. Accordingly, the purpose of this
Article 11 is to encourage the Executive to continue employment after a Change
in Control or Asset Sale by providing reasonable employment security to the
Executive and to recognize the prior service of the Executive in the event of a
termination of employment under certain circumstances after a Change in Control
or Asset Sale. This Article 11 shall not become effective, and the Company shall
have no obligation hereunder,


 
16
 




--------------------------------------------------------------------------------




if the employment of the Executive with the Company terminates before a Change
in Control or Asset Sale.
11.2    Definitions.
(a)    “Change in Control” of the Company means the occurrence of either of the
following events: (i) a third person, including a “group” as defined in Section
13(d)(3) of the Securities Exchange Act of 1934, as amended, becomes, or obtains
the right to become, the beneficial owner of Company securities having twenty
percent (20%) or more of the combined voting power of the then outstanding
securities of the Company that may be cast for the election of directors to the
Board of the Company (other than as a result of an issuance of securities
initiated by the Company in the ordinary course of business); or (ii) as the
result of, or in connection with, any cash tender or exchange offer, merger or
other business combination, sale of assets or contested election, or any
combination of the foregoing transactions, the persons who were directors of the
Company before such transactions shall cease to constitute a majority of the
board or of the board of directors of any successor to the Company.
(b)    “Asset Sale” shall mean a sale of all or substantially all of the assets
of the Company in a single transaction or a series of related transactions.
11.3    Long-Term Incentive Compensation. The terms and conditions of the awards
and agreements applicable to the Executive’s outstanding stock options, stock
grants, stock appreciation rights, performance-based grants, and all other forms
of long-term incentive compensation, regardless of whether such compensation is
equity or cash based, will govern the consequences to the Executive upon the
occurrence of a Change in Control or an Asset Sale or upon a termination of the
Executive’s employment thereafter.
11.4    Continued Employment Following Change in Control or an Asset Sale. If a
Change in Control or an Asset Sale occurs and the Executive is employed by the
Company on the date the Change in Control or Asset Sale occurs (the “Change in
Control Date”), the period beginning on the Change in Control Date and ending on
the second (2nd) anniversary of such date shall be the “Change in Control
Employment Period.”
11.5    Termination of Employment During Change in Control Employment Period.
The Executive will be entitled to the compensation and benefits described in
this Section 11.5 if, during the Change in Control Employment Period, (a) the
Company terminates his employment for any reason other than for Cause or due to
Disability, or (b) the Executive voluntarily terminates his employment with the
Company for Good Reason. The compensation and benefits described in this
Section 11.5 are in lieu of, and not in addition to, any compensation and
benefits provided to the Executive pursuant to Sections 7.5 and 7.7 herein and
any amounts otherwise payable under any severance plan or agreement covering
senior officers of the Company. Upon such a termination of employment, the
Executive shall receive the following payments and benefits:


 
17
 




--------------------------------------------------------------------------------




(a)    The Executive shall be entitled to his Accrued Obligations and a Pro Rata
Target Bonus. The Accrued Obligations provided under Section 7.2(b)(i) and (ii)
and the Pro Rata Target Bonus shall be paid to the Executive in a lump sum cash
payment within ten (10) days after the Date of Termination or as soon thereafter
as may be practicable. The Accrued Obligations provided under Section
7.2(b)(iii) and (iv) shall be paid in accordance with the terms of the plan
under which they are due.
(b)    The Company shall pay to the Executive an amount equal to 2.99 times the
Executive’s Final Compensation. For purposes of this Agreement, “Final
Compensation” means the Base Salary in effect at the Date of Termination, plus
the higher Annual Bonus paid or payable for the two (2) most recently completed
fiscal years. If the Change in Control Employment Period relates to an event
that also qualifies as a Change in Control Event, this payment will be paid to
the Executive in a lump sum cash payment on the forty-fifth (45th) day following
the Executive’s Separation from Service. Otherwise, such payment shall be paid
at the time and in the form set forth in Section 7.5. For purposes of this
Section 11.5(b), a “Change in Control Event” means an event described in IRS
regulations or other guidance under Code Section 409A(a)(2)(A)(v).
(c)    The Executive’s participation in the Company’s health, dental, and vision
plans will end on the last day of the month in which the Date of Termination
occurs. The Executive may elect to continue coverage under the health, dental
and/or vision plans for himself and his eligible dependents in accordance with
the terms and procedures of COBRA. If the Executive elects COBRA coverage, the
Executive shall be responsible for remitting the COBRA premium to the Company
(or to a COBRA administrator designated by the Company) in accordance with the
terms of the health, dental and vision plans and applicable COBRA requirements.
If the Executive elects COBRA coverage, the Company shall reimburse the
Executive for a portion of the cost of such coverage until the end of the COBRA
coverage period, up to a maximum period of eighteen (18) months. The amount of
the Company’s reimbursement shall be equal to the sum of (1) the amount the
Company would have otherwise paid for such coverage if the Executive had
remained an active employee of the Company, and (2) the COBRA administration
fee. If the Executive does not elect COBRA coverage, the Company shall have no
obligation to the Executive with respect to health, dental and vision benefits
following the Date of Termination.
(d)    The Company shall provide the Executive with reasonable outplacement
services not to exceed a cost of $25,000. Such services shall be provided no
later than the expiration of the two-year period following the Executive’s
Separation from Service.
11.6    Death, Disability or Retirement Termination During Change In Control
Employment Period. If the Executive’s employment ends by reason of Retirement,
the Executive’s death, or as a result of Disability during the Change in Control
Employment Period, this Agreement will terminate without any further obligation
on the part of the Company under this Agreement other than:


 
18
 




--------------------------------------------------------------------------------




(a)    The Executive (or his beneficiary or his estate in the event of his
death) will be entitled to the payment of the Executive’s Accrued Obligations
and a Pro Rata Target Bonus. The Accrued Obligations provided under Section
7.2(b)(i) and (ii) and the Pro Rata Target Bonus shall be paid in a lump sum
cash payment within ten (10) days after the Date of Termination or as soon
thereafter as may be practicable. The Accrued Obligations provided under Section
7.2(b)(iii) and (iv) shall be paid in accordance with the terms of the plan
under which they are due; and
(b)    The terms and conditions of the awards and agreements applicable to the
Executive’s outstanding stock options, stock grants, stock appreciation rights,
performance-based grants, and all other forms of long-term incentive
compensation, regardless of whether such compensation is equity or cash based,
will govern the consequences of the termination of the Executive’s employment
under this Section 11.6.
The compensation and benefits described in this Section 11.6 are in lieu of, and
not in addition to, any compensation and benefits provided to the Executive
pursuant to Sections 7.2 and 7.3 herein and any amounts otherwise payable under
any severance plan or agreement covering senior officers of the Company.
11.7    Termination for Cause and Termination Other Than For Good Reason
Following a Change in Control.
(a)    If the Executive’s employment is terminated for Cause during the Change
in Control Employment Period, this Agreement will terminate without further
obligation to the Executive other than the payment to the Executive of his
accrued and unpaid Base Salary through the Date of Termination, as well as any
deferred compensation and other employee welfare and retirement benefits to
which the Executive is entitled on the Date of Termination in accordance with
the terms of the applicable plan or plans under which they are due. The terms
and conditions of the awards and agreements applicable to the Executive’s
outstanding stock options, stock grants, stock appreciation rights,
performance-based grants, and all other forms of long-term incentive
compensation, regardless of whether such compensation is equity or cash based,
will govern the consequences of the termination of the Executive’s employment
under this Section 11.7(a). The compensation and benefits described in this
Section 11.7 are in lieu of, and not in addition to, any compensation and
benefits provided to the Executive pursuant to Sections 7.4 and 7.6 herein and
any amounts otherwise payable under any severance plan or agreement covering
senior officers of the Company.
(b)    If the Executive terminates employment during the Change in Control
Employment Period other than for Good Reason, this Agreement will terminate
without further obligation to the Executive other than:
(i)    The Executive (or his beneficiary or his estate in the event of his
death) will be entitled to the payment of the Executive’s Accrued Obligations.
The Accrued Obligations provided under Section 7.2(b)(i) and (ii) shall be paid
in a lump sum cash payment within ten (10) days after the Date of Termination or
as soon thereafter as


 
19
 




--------------------------------------------------------------------------------




may be practicable. The Accrued Obligations provided under Section 7.2(b)(iii)
and (iv) shall be paid in accordance with the terms of the plan under which they
are due; and
(ii)     The terms and conditions of the awards and agreements applicable to the
Executive’s outstanding stock options, stock grants, stock appreciation rights,
performance-based grants, and all other forms of long-term incentive
compensation, regardless of whether such compensation is equity or cash based,
will govern the consequences of the termination of the Executive’s employment
under this Section 11.7(b).
11.8    Conditions on Company Obligations. All payments and benefits made or
provided pursuant to Article 11 are subject to the provisions of Section 7.8
(including the Key Employee Delay in Section 7.8(c)). After payment of all
amounts and benefits under this Article 11, the Company thereafter shall have no
further obligation under this Agreement.
Article 12.    Assignment
12.1    Assignment by Company. This Agreement may and shall be assigned or
transferred to, and shall be binding upon and shall inure to the benefit of, any
successor of the Company, and any such successor shall be deemed substituted for
all purposes of the “Company” under the terms of this Agreement. As used in this
Agreement, the term “successor” shall mean any person, firm, corporation, or
business entity which, at any time, whether by merger, purchase, or otherwise,
acquires all or substantially all, or control of all or substantially all, of
the assets or the business of the Company. Except as provided herein, the
Company may not otherwise assign this Agreement.
12.2    Assignment by the Executive. The services to be provided by the
Executive to the Company hereunder are personal to the Company and the
Executive’s duties may not be assigned by the Executive; provided, however, that
this Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, and administrators,
successors, heirs, distributees, devisees, and legatees. If the Executive dies
while any amounts payable to the Executive hereunder remain outstanding, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive’s devisee, legatee, or other
designee or, in the absence of such designee, to the Executive’s estate.
Article 13.    Dispute Resolution
Except for actions initiated by CarMax to enjoin a breach by the Executive,
and/or recover damages from the Executive, related to the Covenant Not to
Compete (Article 8), the Covenant Not to Solicit (Article 9) or the Covenant of
Confidentiality (Article 10) (collectively, the “Restrictive Covenants”), which
action(s) CarMax may bring in an appropriate court of law or equity, any
disagreement between the Executive and CarMax concerning anything covered by
this Agreement or concerning other terms or conditions of the Executive’s
employment or the termination of the Executive’s employment will be settled by
final and binding arbitration pursuant to CarMax’s


 
20
 




--------------------------------------------------------------------------------




Dispute Resolution Rules and Procedures in effect at the time the disagreement
or dispute arises or at the time of termination in the event the Executive’s
employment terminated. The decision of the arbitrator will be final and binding
on both the Executive and CarMax and may be enforced in a court of appropriate
jurisdiction.
Article 14.    Litigation By Third Parties
All litigation or inquiries by third parties (including, but not limited to,
those by the Company’s shareholders or by government agencies) arising out of or
in connection with the Executive’s performance under this Agreement, against
either the Company or the Executive or both, shall be jointly defended or
opposed by the parties hereto to support this Agreement. The Company shall
appoint legal counsel for the parties and shall bear the costs, reasonable legal
fees and expenses related to such litigation or inquiry.
Article 15.    Indemnity; Limitation of Liability
As an officer of the Company, the Executive shall be entitled to indemnity and
limitation of liability as provided pursuant to the Company’s Articles of
Incorporation, bylaws and any other governing document, as the same shall be
amended from time to time.
Article 16.    Notice
Any notices, requests, demands, or other communications provided for by this
Agreement shall be in writing, and given by delivery in person or by registered
or certified mail, postage prepaid (in which case notice will be deemed to have
been given on the third day after mailing) or by overnight delivery by a
reliable overnight courier service (in which case notice will be deemed to have
been given on the day after delivery to such courier service). Notices to the
Executive shall be directed to the last address he has filed in writing with the
Company. Notices to the Company shall be directed to the Secretary of the
Company.
Article 17.    Miscellaneous
17.1    Entire Agreement. This Agreement supersedes any prior agreements or
understandings, oral or written, between the parties hereto, with respect to the
subject matter hereof, and constitutes the entire agreement of the parties with
respect thereto. Without limiting the generality of the foregoing sentence, this
Agreement completely supersedes any and all prior employment and severance
agreements entered into by and between the Company, and the Executive, and all
amendments thereto, in their entirety.
17.2    Return of Materials. Upon the termination of the Executive’s employment
with the Company, however such termination is effected, the Executive shall
promptly deliver to the Company all property (including Intellectual Property),
records, materials, documents, and copies of documents concerning the
Executive’s business and/or its customers (hereinafter collectively “Company
Materials”) which the Executive has in his possession or under his control at
the time of termination of his employment. The Executive further agrees not to
take or


 
21
 




--------------------------------------------------------------------------------




extract any portion of Company Materials in written, computer, electronic or any
other reproducible form without the prior written consent of the Board.
17.3    Modification. This Agreement shall not be varied, altered, modified,
canceled, changed, or in any way amended except by mutual agreement of the
parties in a written instrument executed by the parties hereto or their legal
representatives.
17.4    Severability. It is the intention of the parties that the provisions of
the restrictive covenants herein shall be enforceable to the fullest extent
permissible under the applicable law. If any clause or provision of this
Agreement is held to be illegal, invalid, or unenforceable under present or
future laws effective during the Term hereof, then the remainder of this
Agreement shall not be affected thereby, and in lieu of each clause or provision
of this Agreement that is illegal, invalid or unenforceable, there shall be
added, as a part of this Agreement, a clause or provision as similar in terms to
such illegal, invalid or unenforceable clause or provision as may be possible
and as may be legal, valid and enforceable.
17.5    Attorney’s Fees. In any action arising under this Agreement, CarMax, so
long as it prevails, shall be entitled to recover its reasonable attorney’s fees
and costs.
17.6    Section 409A. Notwithstanding any other provision of this Agreement, (i)
to the extent applicable, this Agreement will be interpreted, operated and
administered in accordance with the requirements of Code Section 409A, and (ii)
if either the Company or the Executive determines that any provision of this
Agreement may cause compensation payable to the Executive to be classified as
income under Code Section 409A(a) or (b) and thereby results in tax penalties to
the Executive, the Company or the Executive, as the case may be, shall notify
the other party and the parties will amend the Agreement to avoid penalties
under Code Section 409A.
17.7    Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.
17.8    Tax Withholding. The Company may withhold from any benefits payable
under this Agreement all federal, state, city, or other taxes as may be required
pursuant to any law or governmental regulation or ruling.
17.9    Restrictive Covenants of the Essence. The Restrictive Covenants in
Articles 8, 9 and 10 of the Agreement are of the essence of this Agreement. In
the event that the Executive has a claim or cause of action against CarMax
(whether related to this Agreement or not), such claim or cause of action,
including but not limited to a breach of this Agreement by CarMax, shall not
prevent or otherwise constitute a defense to CarMax’s enforcement of the
Restrictive Covenants and shall not excuse the Executive’s performance of the
Restrictive Covenants. CarMax shall at all times maintain the right to seek
enforcement of the Restrictive Covenants whether or not CarMax has previously
refrained from seeking enforcement of any such Restrictive Covenant as to the
Executive or any other peer Executive who has signed an


 
22
 




--------------------------------------------------------------------------------




agreement with similar covenants. Notwithstanding any provision contained within
this Agreement, the obligations of the Executive under Articles 8, 9, 10, 13 and
17 of this Agreement shall continue after the termination of this Agreement and
the Executive’s employment and shall be binding on the Executive’s heirs,
executors, legal representatives and assigns.
17.10    Beneficiaries. The Executive may designate one (1) or more persons or
entities as the primary or contingent beneficiaries of any amounts to be
received under this Agreement. Such designation must be in the form of a signed
writing acceptable to the Company’s chief legal officer. The Executive may make
or change such designation at any time.
17.11    Full Settlement. Except as set forth in this Agreement, the Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including without limitation, set-off, counterclaim, recoupment, defense or
other claim, right or action which the Company may have against the Executive or
others, except to the extent any amounts are due the Company or its subsidiaries
or affiliates pursuant to a judgment against the Executive; provided, however,
in no event shall any judgment result in the offset of amounts subject to Code
Section 409A. In no event shall the Executive be obligated to seek other
employment in mitigation of the amounts payable to the Executive under any of
the provisions of this Agreement, nor shall the amount of any payment hereunder
be reduced by any compensation earned by the Executive as a result of employment
by another employer; provided, that continued health, dental and vision benefit
plan participation pursuant to Section 7.5(a)(ii) or Section 11.5(c) herein
shall be reduced to the extent that the Executive becomes eligible to such
benefits from a subsequent employer.
17.12    Contractual Rights to Benefits. This Agreement establishes and vests in
the Executive a contractual right to the benefits to which he is entitled
hereunder. However, nothing herein contained shall require or be deemed to
require, or prohibit or be deemed to prohibit, the Company to segregate,
earmark, or otherwise set aside any funds or other assets in trust or otherwise
to provide for any payments to be made or required hereunder.
17.13    Resignations. Upon the termination of the Executive’s employment,
however such termination is effected, he shall be deemed to have resigned as of
the date of such termination all offices and directorships he may have held with
the Company and all subsidiaries.
Article 18.    Governing Law
This Agreement shall be governed by, construed and enforced in accordance with
the laws of the Commonwealth of Virginia without regard to conflicts of laws
principles thereof. In the event of any litigation between CarMax and Executive
related to the enforcement or enforceability of the Restrictive Covenants, the
parties agree that the Circuit Court for the County of Henrico, Virginia, shall
have mandatory and exclusive jurisdiction and venue of any such action.
Article 19.    Protected Rights


 
23
 




--------------------------------------------------------------------------------




Notwithstanding any other terms and conditions of this Agreement:


Executive understands that nothing contained in this Agreement limits
Executive’s ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (“Government
Agencies”). Executive further understands that this Agreement does not limit
Executive’s ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company. This Agreement does not limit Executive’s right to
receive an award for information provided to any Government Agencies.
[Signature Page Follows]


 
24
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of January 3, 2017.
 
CARMAX, INC.: 

 
By: /s/ Eric M. Margolin    
Eric M. Margolin
Executive Vice President, General Counsel and Corporate Secretary
 




EXECUTIVE: 

   /s/ Edwin J. Hill   
Edwin J. Hill
Executive Vice President, Strategy and
Business Transformation
 

 
 







 
25
 




--------------------------------------------------------------------------------




EXHIBIT A


[Form of Release]


AGREEMENT AND GENERAL RELEASE


This Agreement and General Release (the “Agreement and General Release”), dated
as of _______ __, 20__, is made by and between CarMax, Inc., for itself and its
affiliates, subsidiaries, divisions, successors and assigns in such capacity,
and the current, future and former employees, officers, directors, trustees and
agents thereof (collectively referred to throughout this Agreement as the
“Company”) and _______________________ (“Executive”), for him/herself and
his/her heirs, executors, administrators, successors and assigns (together with
Executive, collectively referred to throughout this Agreement and General
Release as “Employee”) agree:


1.    Last Day of Employment. The Executive’s last day of employment with the
Company is ____________, 20__. In addition, effective as of ____________, 20__,
the Executive resigns from the Executive’s position as ____________ of the
Company, and will not be eligible for any benefits or compensation after
____________, 20__, other than as specifically provided in Articles 7 or 11, as
applicable, of the Severance Agreement between the Company and the Executive
dated as of __________ __, 20__ (“Severance Agreement”) and the Executive’s
continued right to indemnification and directors and officers liability
insurance. In addition, effective as of ____________, 20__, the Executive
resigns from all offices, directorships, trusteeships, committee memberships and
fiduciary capacities held with, or on behalf of, the Company or any benefit
plans of the Company. These resignations will become irrevocable as set forth in
Section 3 below.
2.    Consideration. The parties acknowledge that this Agreement and General
Release is being executed in accordance with Article 7 or Article 11 of the
Severance Agreement, as applicable, and that this Agreement and General Release
is a condition to the receipt by Employee of all payments and benefits
thereunder.
3.    Revocation. The Executive may revoke this Agreement and General Release
for a period of seven (7) calendar days following the day the Executive executes
this Agreement and General Release. Any revocation within this period must be
submitted, in writing, to the Company and state, “I hereby revoke my acceptance
of our Agreement and General Release.” The revocation must be personally
delivered to the Company’s _______________, or his/her designee, or mailed to
the Company, _______________________________ and postmarked within seven (7)
calendar days of execution of this Agreement and General Release. This Agreement
and General Release shall not become effective or enforceable until the
revocation period has expired. If the last day of the revocation period is a
Saturday, Sunday, or legal holiday in Virginia, then the revocation period shall
not expire until the next following day that is not a Saturday, Sunday, or legal
holiday.
4.    General Release of Claims. Employee knowingly and voluntarily releases and
forever discharges the Company from any and all claims, rights, causes of
action, demands, damages, fees, costs, expenses, including attorneys’ fees, and
liabilities of any kind whatsoever, whether


 
26
 




--------------------------------------------------------------------------------




known or unknown, against the Company, that Employee has, has ever had or may
have as of the date of execution of this Agreement and General Release,
including, but not limited to, any alleged violation of:
●    The Age Discrimination in Employment Act of 1967, as amended;
●    The Older Workers Benefit Protection Act of 1990;
●    Title VII of the Civil Rights Act of 1964, as amended;
●    The Civil Rights Act of 1991;
●    Sections 1981 through 1988 of Title 42 of the United States Code, as
amended;
●    The Employee Retirement Income Security Act of 1974, as amended;
●    The Immigration Reform and Control Act, as amended;
●    The Americans with Disabilities Act of 1990, as amended;
●    The Worker Adjustment and Retraining Notification Act, as amended;
●    The Occupational Safety and Health Act, as amended;
●    The Family and Medical Leave Act of 1993;
●    All other federal, state or local civil or human rights laws, whistleblower
laws, or any other local, state or federal law, regulations and ordinances;
●    All public policy, contract, tort, or common laws; and
●    All allegations for costs, fees, and other expenses including attorneys’
fees incurred in these matters.
Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee’s rights of
indemnification and directors and officers liability insurance coverage to which
the Executive was entitled immediately prior to __________ __, 20__ with regard
to the Executive’s service as an officer and director of the Company (including,
without limitation, under Article 15 of the Severance Agreement); (ii)
Employee’s rights under any tax-qualified pension plan or claims for accrued
vested benefits under any other employee benefit plan, policy or arrangement
maintained by the Company or under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended; (iii) Employee’s rights under Article 7
or Article 11 of the Severance Agreement, as the case may be; (iv) Employee’s
rights as a stockholder of the Company; (v) Employee’s right to file charges or
complaints with the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local


 
27
 




--------------------------------------------------------------------------------




governmental agency or commission (“Government Agencies”), although Employee
waives the Executive’s right to recover any damages or other relief in any claim
or suit brought by or through the Government Agencies on behalf of Employee
under the Age Discrimination in Employment Act, Title VII of the Civil Rights
Act of 1964 as amended, the Americans with Disabilities Act, or any other
federal or state discrimination law, except where such waivers are prohibited by
law, provided, however, this Agreement and General Release does not limit
Employee’s right to receive an award for information provided to any Government
Agencies; and (vi) Employee’s rights that cannot be released by private
agreement under applicable law.
5.    Affirmations. Employee affirms that the Executive has been paid or has
received all compensation, wages, bonuses, commissions, and/or benefits to which
the Executive may be entitled and no other compensation, wages, bonuses,
commissions and benefits are due to the Executive, except as provided in Article
7 or Article 11 of the Severance Agreement, as applicable. The Employee also
affirms the Executive has no known workplace injuries.
6.    Return of Property. Employee represents that the Executive has returned to
the Company all property belonging to the Company, including but not limited to
any vehicle, laptop, cell phone, keys, access cards, phone cards and credit
cards, and all Protected Information as defined in Article 10 of the Severance
Agreement.
7.    Cooperation. Employee agrees to reasonably cooperate with the Company to
provide truthful and accurate information in connection with any administrative
proceeding, arbitration, or litigation relating to any matter that occurred
during the Associate’s employment with the Company in which the Associate was
involved or of which the Associate has knowledge. Employee further understands
that this Agreement and General Release does not limit Employee’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company.
8.    Governing Law and Interpretation. This Agreement and General Release shall
be governed and construed in accordance with the laws of the Commonwealth of
Virginia, without reference to Virginia’s choice of law statutes or decisions.
In the event Employee or the Company breaches any provision of this Agreement
and General Release, Employee and the Company acknowledge that either may
institute an action to specifically enforce any term or terms of this Agreement
and General Release pursuant to the dispute resolution provisions of Article 13
of the Severance Agreement. Should any provision of this Agreement and General
Release be declared illegal or unenforceable by any court of competent
jurisdiction and should the provision be incapable of being modified to be
enforceable, such provision shall immediately become null and void, leaving the
remainder of this Agreement and General Release in full force and effect.
Nothing herein, however, shall operate to void or nullify any enforceable
general release language contained in this Agreement and General Release.
9.    No Admission of Wrongdoing. Employee agrees neither this Agreement and
General Release nor the furnishing of the consideration for this Agreement and
General Release shall be


 
28
 




--------------------------------------------------------------------------------




deemed or construed at any time for any purpose as an admission by the Company
of any liability or unlawful conduct of any kind.
10.    Amendment. This Agreement and General Release may not be modified,
altered or changed except upon express written consent of both parties wherein
specific reference is made to this Agreement and General Release.
11.    Entire Agreement. This Agreement and General Release sets forth the
entire agreement between the parties hereto and fully supersedes any prior
agreements or understandings between the parties; provided, however, that
notwithstanding anything in this Agreement and General Release, the provisions
in the Severance Agreement that are intended to survive termination of the
Severance Agreement, including but not limited to those contained in Articles 8,
9 and 10, 13 and in Section 17.2 thereof, shall survive and continue in full
force and effect. Employee acknowledges the Executive has not relied on any
representations, promises, or agreements of any kind made to the Executive in
connection with the Executive’s decision to accept this Agreement and General
Release.
EMPLOYEE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW AND CONSIDER THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED
IN WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND
GENERAL RELEASE.
EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.
HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
SEVERANCE AGREEMENT, TO WHICH EMPLOYEE WOULD NOT OTHERWISE BE ENTITLED, EMPLOYEE
FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT
AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EMPLOYEE
HAS OR MIGHT HAVE AGAINST THE COMPANY AS SET FORTH HEREIN.
[Signature Page Follows]




 
29
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:
        
 
CARMAX, INC.: 

 
By:                                                                
Name:_____________________________
Title:______________________________
 
EXECUTIVE/EMPLOYEE: 

                                                                      
Name: _____________________________
 
 
 






 
30
 


